USDC IN/ND case 1:14-cr-00012-HAB-SLC document 145 filed 09/17/20 page 1 of 9


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )       Cause No. 1:14-CR-12-HAB
                                             )
GUADALUPE QUINTANILLA                        )

                                    OPINION AND ORDER

       Defendant Guadalupe Quintanilla (“Quintanilla”) filed a pro se Emergency Motion for

Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 128) on April 29, 2020.

After his motion was referred to the Federal Community Defender for representation, the FCD

filed a Brief in Support of Motion for Compassionate Release (ECF No. 140) on July 28, 2020.

The Government filed its Response in opposition (ECF No. 144) on August 14, 2020. The time

for a reply has passed with no filing by Quintanilla. The matter is now ripe for determination.

A.     Procedural History

       On February 1, 2014, Quintanilla was stopped while driving a tractor-trailer in Whitley

County, Indiana. After receiving Quintanilla’s consent to search, officers found a hidden

compartment containing 38 individually wrapped bricks of cocaine, each weighing one kilogram.

After being Mirandized, Quintanilla told the officers that his job was to drive the truck and then

park it at a designated location, at which time unidentified individuals would come and pick up

the drugs.

       As a result of the stop, Quintanilla was charged with a single count of Possession with

Intent to Distribute 5 kg or More of Cocaine in violation of 21 U.S.C. § 841(a)(1). Quintanilla

entered into a plea agreement on March 22, 2016. He pled guilty to the single count of the

Indictment and, for unclear reasons, agreed to an enhancement under 21 U.S.C. § 851(a)(1). The
USDC IN/ND case 1:14-cr-00012-HAB-SLC document 145 filed 09/17/20 page 2 of 9


effect of the § 851 enhancement was to take his guideline sentence from 87 to 108 months to a

statutory mandatory minimum of 20 years. Pursuant to the plea, Quintanilla was sentenced on

August 31, 2017, to a term of 240 months’ imprisonment, with 10 years’ supervised release to

follow. Quintanilla is currently being housed at FCI Elkton.

B.     Legal Discussion

1.     Extraordinary and Compelling Circumstances

        The Defendant’s Motion requests compassionate release. Generally, a court is statutorily

prohibited from modifying a term of imprisonment once imposed. See 18 U.S.C. § 3582(c). A

handful of statutory exceptions exist, however, one of which allows a court to grant an inmate

compassionate release if the inmate meets certain requirements. See 18 U.S.C. § 3582(c)(1)(A).

Under this provision, a court may not modify a term of imprisonment except that –

       (1) in any case --

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to bring a motion on the
       defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is earlier . . . after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, . . . finds
       that—
       (i) extraordinary and compelling reasons warrant such a reduction …
       … and that such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A)(i).

       Because the Defendant, not the Director of the BOP, filed the motion, the Government

asserts that the Defendant must first demonstrate that he meets the statutory exhaustion

requirement to proceed further. Quintanilla asserts that he satisfied the exhaustion requirement by

sending a request to the warden at FCI Elkton, which request was denied on April 24, 2020. The


                                                  2
USDC IN/ND case 1:14-cr-00012-HAB-SLC document 145 filed 09/17/20 page 3 of 9


Government agrees that Quintanilla has satisfied the exhaustion requirement. Accordingly, the

Court will consider whether Quintanilla has shown “extraordinary and compelling” reasons to

support his release.

       Quintanilla asserts that his age and his documented health problems, which he claims put

him at risk for additional complications if he contracts COVID-19, satisfy the requirements of §

3582(c)(1)(A)(i). Quintanilla is 75 years old and suffers from hypertension, hyperlipidemia,

acquired absence of kidney due to nephrectomy for mass, gastroesophageal reflux disease with

esophagitis and disorder of the prostate. He further suffers from liver disease, a complex cyst in

his remaining kidney, bone lesions, and an enlarged prostate. Quintanilla is on seven different

medications for his conditions.

       The foregoing medical summary is guilty of burying the lede. On May 24, 2020,

Quintanilla tested positive for COVID-19. Quintanilla was monitored by BOP medical staff for

two weeks and appears to have had few, if any, symptoms from the disease. Quintanilla notes,

however, that he has not had a doctor’s appointment since he tested positive for COVID-19 so, he

claims, it is unclear whether he is suffering from any ongoing complications from the disease.

       Congress did not define “extraordinary and compelling reasons” in the statute, instead

delegating the matter to the Sentencing Commission to promulgate a policy statement that

"describe[s] what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples." 28 U.S.C. § 994(t).

The policy statement, contained in United States Sentencing Guidelines ("U.S.S.G.") § 1B1.13 and

the accompanying Application Notes, in line with the statutory directive in § 3582(c)(1)(A),

requires a court to make several findings.




                                                 3
USDC IN/ND case 1:14-cr-00012-HAB-SLC document 145 filed 09/17/20 page 4 of 9


       First, the court must address whether "[e]xtraordinary and compelling reasons warrant the

reduction" and whether the reduction is otherwise "consistent with this policy statement." U.S.S.G.

§ 1B1.13(1)(A), (3). To this end, a court is to consider the medical condition of the defendant, his

age, his family circumstances, and whether there exists in the defendant’s case an extraordinary or

compelling reason “other than or in combination with” the other reasons described in the

Application Notes. Second, the Court must determine whether the Defendant is "a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. §

1B1.13(2). Finally, the Court must consider the § 3553(a) factors, "to the extent they are

applicable." U.S.S.G. § 1B1.13.

       Additionally, when the defendant moves for a reduction based on COVID-19, Courts have

also considered: (1) the specificity of the defendant’s COVID-19 concerns, (2) whether the

defendant has a medical condition that makes him especially susceptible to the dangers of COVID-

19, and (3) the extent that the defendant’s release would mitigate or aggravate the COVID-19

pandemic. See United States v. Council, 2020 WL 3097461, at *5–7 (N.D. Ind. June 11, 2020);

United States v. Barrett, No. 2:17-CR-1, 2020 WL 3264112, at *3 (N.D. Ind. June 17, 2020); see

also United States v. Davis, No. 2:19-CR-74-3, 2020 WL 1951652, at *1–2 (N.D. Ind. Apr. 23,

2020) (applying similar factors to consider whether there was a “compelling reason” for pretrial

release due to the COVID-19 pandemic). In the context of the COVID-19 pandemic, “§

3582(c)(1)(A) contemplates a sentence reduction for specific individuals based on the individuals’

particular circumstances of where he is housed and his personal health conditions.” See Council,

2020 WL 3097461, at *5; United States v. Melgarejo, No. 12-cr-20050, 2020 WL 2395982, at *3

(C.D.Ill. May 12, 2020).




                                                 4
USDC IN/ND case 1:14-cr-00012-HAB-SLC document 145 filed 09/17/20 page 5 of 9


           The Court finds that Quintanilla has demonstrated extraordinary and compelling reasons

supporting his release. His age1, hypertension and liver disease2 all potentially put him at an

increased risk of severe illness from COVID-19. Even those who experience only mild COVID-

19 symptoms have been found with long-term damage to their heart, lungs, and brain, and blood

clots in their lungs, legs, liver, and kidneys. Given Quintanilla’s pre-existing organ conditions,

damage to Quintanilla’s liver and kidneys would be particularly serious. In short, Quintanilla

presents a virtual perfect storm of conditions which put him at risk from COVID.

           The Government counters by noting, quite correctly, that whatever his theoretical risk of

complications may be he has contracted COVID-19 and has suffered from only mild symptoms.

But as Quintanilla responds, there are no conclusive scientific tests demonstrating that an

individual cannot become re-infected with the disease. Nor is the existence of a prior COVID

diagnosis a legal bar to compassionate release. See, e.g., United States v. Brown, No. 2:18-CR-360

KOB-JEO (001), Doc. 35 (N.D. Ala. May 22, 2020); United States v. Fischman, No. 16-cr-00246-

HSG-1, Doc. 76 (N.D. Cal. May 1, 2020) (granting compassionate release for COVID-19 positive

defendant who had not shown symptoms); United States v. Huntly, No. 13-0119, Doc. 263 (D.D.C.

May 5, 2020) (granting compassionate release where defendant tested positive and ordering 14-

day quarantine); United States v. Kriglstein, No. 16-cr-00663, Doc. 60 (D.N.M. Apr. 27, 2020)

(ordering that COVID-positive defendant be released 4 days from the date of the order).

           Quintanilla’s conditions become even more alarming when one considers where he is being

held. He is being held at FCI Elkton, where earlier this year conditions deteriorated to the point

that the United States District Court for the Northern District of Ohio ordered the BOP to identify

medically vulnerable individuals and expedite their transfer from the facility, either to another


1
    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html
2
    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html

                                                         5
USDC IN/ND case 1:14-cr-00012-HAB-SLC document 145 filed 09/17/20 page 6 of 9


facility or supervised release. See Wilson v. Williams, 2020 WL 1940882 (N.D. Ohio April 22,

2020), vacated, 961 F.3d 829 (6th Cir. 2020). Since the beginning of the outbreak, FCI Elkton has

reported 946 positive tests3, the second most of all the facilities in the BOP. While the facility only

reports 4 active cases among inmates and 2 among staff as of the date of this Opinion4, it is unclear

whether that is the result of any action taken by the BOP or simply the result of the virus having

run through all its potential hosts. In any event, there is nothing about FCI Elkton’s handling of

the outbreak to date that leaves the Court with any confidence that it could handle a future flare up

of COVID-19. See, Melgarejo, 2020 WL 2395982, at *3 (“[A] prisoner [may] satisfy the

extraordinary and compelling reasons requirement by showing that his particular institution is

facing a serious outbreak of COVID-19 infections, the institution is unable to successfully contain

the outbreak, and his health condition places him at significant risk of complications should he

contract the virus.”).

           Stated plainly, Quintanilla is an individual acutely at risk of serious complications from

COVID-19 who is housed in a facility known nation-wide for its inability to adequately combat

the virus. If he cannot demonstrate extraordinary and compelling reasons for compassionate

release, the Court struggles to imagine a person who could. Quintanilla satisfies the conditions set

forth in 18 U.S.C. § 3582(c)(1)(A)(i), and his motion will be granted.

2.         § 3553(a) Factors

           The Court further concludes that the § 3553(a) factors support release. There is no debate

as to whether Quintanilla’s conduct was serious; even he concedes that it was. Thirty-eight

kilograms of cocaine is an enormous amount, one that would not be trusted to someone not




3
    https://www.bop.gov/coronavirus/
4
    Id.

                                                   6
USDC IN/ND case 1:14-cr-00012-HAB-SLC document 145 filed 09/17/20 page 7 of 9


intimately involved in the trafficking operation. He deserved, and received, a significant stint in a

federal penitentiary.

       However, the Court must be mindful of the peculiar circumstances surrounding the length

of Quintanilla’s sentence. Quintanilla’s plea contained an enhancement under 21 U.S.C. §

851(a)(1). In the Court’s experience, pleas are generally entered to avoid the addition of a § 851

enhancement; the Court cannot think of another case where the enhancement was agreed to as part

of a plea. The Court has no doubt there was a reason for the enhancement here, but its application

to Quintanilla does little to avoid unwanted sentence disparities among defendants with similar

records who have been found guilty of similar conduct. 18 U.S.C. § 3553(a)(6).

       This is to say nothing of the fact that Quintanilla could not even receive the § 851

enhancement if he was sentenced today. The enhancement was applied in this case because, at the

time, Quintanilla’s 1992 conviction for Engaging in Organized Criminal Activity was treated as a

“serious drug felony.” However, the First Step Act of 2018 changed the definition of that term. A

serious drug felony under the current law means an offense for which:

       (A) the offender served a term of imprisonment of more than 12 months; and

       (B) the offender's release from any term of imprisonment was within 15 years of
       the commencement of the instant offense.

FIRST STEP ACT OF 2018, PL 115-391, Section 401(a)(1), December 21, 2018, 132 Stat 5194.

While Quintanilla’s 1992 conviction sounds serious, involving nearly a ton of marijuana, he

received no imprisonment at all as a sentence. Indeed, even after violating probation his sentence

was modified from 5 years to 10 years of probation. Quintanilla would have no predicate offense

to support a § 851 enhancement today, leaving the guideline sentence in place.

       Under the Guidelines, Quintanilla faced a sentence of 87 to 108 months. Assuming a

sentence at the low end and factoring in good time credit, Quintanilla could have been expected to

                                                 7
USDC IN/ND case 1:14-cr-00012-HAB-SLC document 145 filed 09/17/20 page 8 of 9


serve approximately 74 months. He has served approximately 79 months as of the date of this

Opinion. Quintanilla’s conduct, then, does not support additional incarceration in the face of his

extraordinary and compelling circumstances.

       The Court rejects the Government’s contention that Quintanilla poses an ongoing threat to

the community. The Government calls his criminal history “significant and varied,” but another

word also describes it: old. Prior to the instant offense, Quintanilla’s most recent conviction was

last century: January 2, 1999. His past convictions were so old that they could not be counted in

calculating his criminal history score, resulting in a criminal history category of I. There is no

indication that Quintanilla has posed any disciplinary issues during his current incarceration.

Quintanilla need not be congratulated for his past, but nothing about that past leads the Court to

believe that he will menace the public if he is released. The Court finds that the time he has served

in the BOP is sufficient, but not greater than necessary, to serve the purposes of sentencing.

C.     Conclusion

       For the foregoing reasons, Quintanilla’s requests for compassionate release (ECF Nos. 128,

140) are GRANTED. His previously imposed sentence of imprisonment of 240 months is reduced

to time served.

       This order is stayed for up to fourteen days, for the verification of Quintanilla’s residence

and/or establishment of a release plan, to make appropriate travel arrangements, and to ensure his

safe release. Quintanilla shall be released as soon as a residence is verified, a release plan is

established, appropriate travel arrangements are made, and it is safe for the defendant to travel.

There shall be no delay in ensuring travel arrangements are made. If more than fourteen days are

needed to make appropriate travel arrangements and ensure his safe release, the parties shall

immediately notify the court and show cause why the stay should be extended.



                                                 8
USDC IN/ND case 1:14-cr-00012-HAB-SLC document 145 filed 09/17/20 page 9 of 9


       Quintanilla’s previously imposed term of supervised release and conditions of supervised

release are unchanged.

        SO ORDERED on September 17, 2020.


                                             s/ Holly A. Brady
                                            JUDGE HOLLY A. BRADY
                                            UNITED STATES DISTRICT COURT




                                              9
